UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (X) QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the Quarterly Period Ended September 30, 2007 ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to Commission File No. 1-14778 DOR BIOPHARMA, INC. (Exact name of small business issuer as specified in its charter) DELAWARE 41-1505029 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 850 Bear Tavern Road, Suite 201 Ewing, NJ 08628 (Address of principal executive offices) (Zip Code) (609) 538-8200 (Issuer’s telephone number, including area code) Check whether the issuer (1)has filed all reports required to be filed by Section13 or 15(d) of theExchange Actduring the past 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes x No o Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x At November 7, 2007, 94,774,187 shares of the registrant's common stock (par value, $.001 per share) were outstanding. Transitional Small Business Disclosure Format (check one): Yes [ ] No [X] Table of Contents Item Description Page Part I FINANCIAL INFORMATION 1. Financial Statements. 3 2. Management’s Discussion and Analysis. 12 3. Controls and Procedures. 20 Part II OTHER INFORMATION 4. Submission of Matters to a Vote of Security Holders. 21 6. Exhibits. 21 PART I. - FINANCIAL INFORMATION ITEM 1 - FINANCIAL STATEMENTS DOR BioPharma, Inc. Consolidated Balance Sheet September 30, 2007 (Unaudited) Assets Current assets: Cash and cash equivalents $ 2,544,784 Grants receivable 173,634 Prepaid expenses 147,650 Total current assets 2,866,068 Office and laboratory equipment, net 30,701 Intangible assets, net 1,292,342 Total assets $ 4,189,111 Liabilities and shareholders’ equity Current liabilities: Accounts payable $ 1,046,636 Accrued compensation 133,305 Total current liabilities 1,179,941 Shareholders’ equity: Common stock, $.001 par value. Authorized 250,000,000 shares; 92,997,331 issued and outstanding 92,997 Additional paid-in capital 100,614,098 Accumulated deficit (97,697,925 ) Total shareholders’ equity 3,009,170 Total liabilities and shareholders’ equity $ 4,189,111 The accompanying notes are an integral part of these financial statements 3 DOR BioPharma, Inc. Consolidated Statements of Operations For the three monthsended September 30, (Unaudited) 2007 2006 Revenues: $ 429,445 $ 117,982 Cost of revenues (301,672 ) (70,147 ) Gross profit 127,773 47,835 Operating expenses: Research and development 601,668 761,276 General and administrative 783,208 660,085 Total operating expenses 1,384,876 1,421,361 Loss from operations (1,257,103 ) (1,373,526 ) Other income (expense): Interestincome 10,121 10,104 Interest expense - (2,106 ) Total other income (expense) 10,121 7,998 Net loss $ (1,246,982 ) $ (1,365,528 ) Basic and diluted net loss per share $ ( 0.01 ) $ ( 0.02 ) Basic and diluted weighted average common shares outstanding 92,938,838 68,533,689 The accompanying notes are an integral part of these financial statements 4 DOR BioPharma, Inc. Consolidated Statements of Operations For the nine monthsended September 30, (Unaudited) 2007 2006 Revenues: $ 943,737 $ 1,644,393 Cost of revenues (669,882 ) (1,198,403 ) Gross profit 273,855 445,990 Operating expenses: Research and development 2,611,220 3,821,255 Purchased in-process research and development - 981,819 General and administrative 2,772,525 2,099,608 Total operating expenses 5,383,745 6,902,682 Loss from operations (5,109,890 ) (6,456,692 ) Other income (expense): Interestincome 144,062 39,282 Interest expense (1,020 ) (2,106 ) Total other income (expense) 143,042 37,176 Net loss $ (4,966,848 ) $ (6,419,516 ) Basic and diluted net loss per share $ ( 0.06 ) $ ( 0.10 ) Basic and diluted weighted average common shares outstanding 89,389,416 62,062,667 The accompanying notes are an integral part of these financial statements 5 DOR BioPharma, Inc. Consolidated Statements of Cash Flows For the nine months ended September 30, (Unaudited) 2007 2006 Operating activities: Net loss $ (4,966,848 ) $ (6,419,516 ) Adjustments to reconcile net loss to net cash used by operating activities: Amortization and depreciation 84,475 148,913 Non-cash stockcompensation 1,201,306 655,552 Non-cash stock purchase of in-process research and development - 981,819 Impairment expense for intangibles - 816,300 Change in operating assets and liabilities: Grants receivable (83,701 ) 156,766 Prepaid expenses (53,180 ) 41,926 Accounts payable (1,064,096 ) 77,545 Accrued royalties - (60,000 ) Accrued compensation (271,389 ) (48,535 ) Total adjustments (186,585 ) 2,770,286 Net cash used by operating activities (5,153,433 ) (3,649,230 ) Investing activities: Acquisition of intangible assets (294,404 ) (228,668 ) Purchases of equipment (10,182 ) (2,552 ) Net cash used by investing activities (304,586 ) (231,220 ) Financing activities: Net proceeds from sale of common stock 6,235,404 3,535,029 Proceeds from exercise of warrants 1,530,763 - Proceeds from exercise of stock options 117,000 113,320 Net cash provided by financing activities 7,883,167 3,648,349 Net increase (decrease) in cash and cash equivalents 2,425,148 (232,101 ) Cash and cash equivalents at beginning of period 119,636 821,702 Cash and cash equivalents at end of period $ 2,544,784 $ 589,601 Non-cash transactions: Non-cash stock payment to an institutional investor $ - $ 220,374 Cash paid for interest $ 1,020 $ - The accompanying notes are an integral part of these financial statements 6 DOR BioPharma, Inc. Notes to Consolidated Financial Statements 1.Nature of Business DOR BioPharma, Inc. (“DOR” or the “Company”) is a research and development biopharmaceutical company incorporated in 1987, focused on the development of oral therapeutic products intended for areas of unmet medical need as well as therapeutic and vaccine products that are to be used as biodefense countermeasures. On October 18, 2007, the Company received a not approvable letter from the U.S. Food and Drug Administration (the “FDA”) in response to its new drug application (“NDA”) for orBec® (oral beclomethasone dipropionate) for the treatment of gastrointestinal Graft-versus-Host-Disease (“GI GVHD”). The FDA has requested data from additional clinical trials to demonstrate the safety and efficacy of orBec®.Additionally, the FDA has requested information with respect to other sections of the NDA. The Company has requested a meeting with the FDA to further understand the letter and gain clarity as to the next steps. DOR has also filed a Marketing Authorization Application (“MAA”) with the European Medicines Evaluation Agency (“EMEA”) for orBec®, which has been validated for review. On October 1, 2007, the Company relocated its corporate offices to Ewing, New Jersey. During the quarter endedSeptember 30, 2007, the Company had one customer, the U.S. Federal Government.All revenues were generated from three U.S. Federal Government Grants. As of September 30, 2007, all outstanding receivables were from the U.S. Federal Government, National Institute of Allergy and Infectious Diseases (“NIAID”), a division of the National Institutes of Health (“NIH”), and the Orphan Products Division of the FDA (“Government”). 2.Summary of Significant Accounting Policies Basis of Presentation These unaudited interim consolidated financial statements of the Company were prepared under the rules and regulations for reporting on Form 10-QSB. Accordingly, the Company omitted some information and note disclosures normally accompanying the annual financial statements. You should read these interim financial statements and notes in conjunction with the audited consolidated financial statements and their notes included in the Company’s annual report on Form 10-KSB for the year ended December 31, 2006. In the Company’s opinion, the consolidated financial statements include all adjustments necessary for a fair statement of the results of operations, financial position and cash flows for the interim periods. All adjustments were of a normal recurring nature. The results of operations for interim periods are not necessarily indicative of the results for the full fiscal year. Cash and Cash Equivalents Cash and cash equivalents include cash and highly liquid short-term investments, with an original maturity of three months or less. Grants Receivable Receivables consist of unbilled amounts due from grants from the U.S. Federal Government, and the NIAID. The amounts were billed in the month subsequent to quarter end. The Company considers the grants receivable to be fully collectible; accordingly, no allowance for doubtful accounts has been established. If accounts become uncollectible, they are charged to operations when that determination is made. Intangible Assets Currently, the most significant estimate or judgment that DOR makes is whether to capitalize or expense patent and license costs. The Company makes this judgment based on whether the technology has alternative future uses, as defined in SFAS 2, "Accounting for Research and Development Costs". Based on this consideration, DOR capitalized all outside legal and filing costs incurred in the procurement and defense of patents. These intangible assets are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount may not be recoverable. If the sum of the expected undiscounted cash flows is less than the carrying value of the related asset or group of assets, a loss is recognized for the difference between the fair value and the carrying value of the related asset or group of assets. The Company capitalizes and amortizes intangibles over a period of 11 to 16 years. The Company capitalizes payments made to legal firms that are engaged in filing and protecting rights to intellectual property and rights for our current products in both the domestic and international markets. The Company believes that patent rights are its most valuable assets. Patents and patent applications are a key currency of intellectual property, especially in the early stage of product development, as their purchase and maintenance gives the Company access to key product development rights from DOR’s academic and industrial partners. These rights can also be sold or sub-licensed as part of its strategy to partner its products at each stage of development. The legal costs incurred for these patents consist of work designed to protect, preserve, maintain and perhaps extend the lives of the patents. Therefore, DOR capitalizes these costs and amortizes them over the remaining useful life of the patents. DOR capitalizes intangible assets based on alternative future use. 7 Impairment of Long-Lived Assets Office and laboratory equipment and intangible assets are evaluated and reviewed for impairment at least annually or whenever events or changes in circumstances indicate that the carrying amount may not be recoverable. The Company recognizes impairment of long-lived assets in the event the net book value of such assets exceeds the estimated future undiscounted cash flows attributable to such assets or the business to which such assets relate. If the sum of the expected undiscounted cash flows is less than the carrying value of the related asset or group of assets, a loss is recognized for the difference between the fair value and the carrying value of the related asset or group of assets. Such analyses necessarily involve significant judgment. Stock Based Compensation The Company adopted Statement of Financial Accounting Standards (SFAS) No. 123R, “Share-Based Payment,” effective January 1, 2006, which requires companies to record compensation expense for stock options issued to employees or non-employee directors at an amount determined by the fair value of options. SFAS No. 123R is effective for annual periods beginning after December 15, 2005. The Company has adopted SFAS No. 123R using the “modified prospective application” and therefore, financial statements from periods ending prior to January 1, 2006 have not been restated. As a result of adopting SFAS No. 123R, the Company’s net loss for the quarter ended and nine months ended September 30, 2007 was $279,340 and $529,313, respectively, higher than if it had continued to account for share-based compensation under APB No. 25. The fair value of each option grant at the quarter ended September 30, 2007 is estimated on the date of each grant using the Black-Scholes option pricing model and amortized ratably over the option’s vesting periods. There were 2,925,000 stock options granted in the quarter ended September 30, 2007 and 3,375,000 stock options were granted during the nine months ended September 30, 2007. The weighted average fair value of options granted with an exercise price equal to the fair market value of the stock was $0.18 and $0.27 for the quarter ended September 30, 2007 and September 30, 2006, respectively. The fair value of options in accordance with SFAS 123 was estimated using the Black-Scholes option-pricing model and the following weighted-average assumptions: dividend yield 0%, expected life of four years, volatility of 100% and 116% in 2007 and 2006, respectively and average risk-free interest rates in 2007 and 2006 of 4.5% and 4.0%, respectively. Stock compensation expense for options granted to non-employees has been determined in accordance with SFAS 123 and Emerging Issues Task Force (“EITF”) 96-18, and represents the fair value of the consideration received, or the fair value of the equity instruments issued, whichever may be more reliably measured. For options that vest over future periods, the fair value of options granted to non-employees is amortized as the options vest. Net Loss Per Share In accordance with accounting principles generally accepted in the United States of America, basic and diluted net loss per share has been computed using the weighted-average number of shares of common stock outstanding during the respective periods (excluding shares that are not yet issued). The effect of stock options, and warrants are antidilutive for all periods presented. There were options to purchase approximately 13.7 million and 12.8 million shares of the Company’s common stock outstanding at September 30, 2007, and 2006, respectively. 3. Management’s Plan The Company has incurred continuing losses since its inception in 1987. At September 30, 2007, the Company had working capital of $1,687,127, and a net loss of $4,966,848. In the nine months ended September 30, 2007, the Company has raised approximately $6,500,000 through equity financing and approximately $1,647,000 in warrant and stock option exercises. Subsequent to September 2007, the Company had exercises of warrant and stock options of approximately $577,000. The Company expects to sustain additional losses over the next 12 months. The Company’s ability to raise additional funding may be more difficult due to the Food and Drug Administration not approving orBec® for marketing in the United States. Management’s plan to generate positive cash flows either from operations or financing includes the following: · The Company is exploring outlicensing opportunities for orBec® both in the US and Europe and for its BioDefense programs. · The Company has engaged RBC Capital Markets as its advisor in exploring mergers and acquisitions and the various opportunities presented. · The Company plans to continue seeking grant funds from governmental sources. In September 2006, the Company received two grants totaling approximately $5,500,000 to support the development of its BioDefense vaccine programs. An additional $1 million grant from the Orphan Products division of the FDA was awarded in September 2007 to its academic collaborators at the University of Texas Southwestern Medical Center to fund a supplemental trial of ricin vaccine (RiVax™) to support its ricin toxin vaccine program. Additionally, the Company’s development partner, the Fred Hutchinson Cancer Research Center, has received NIH grants that support the preclinical and clinical development of orBec®/Oral BDP for the treatment of radiation injury and the prevention of GVHD. · The Company believes that its current cash position will allow it to operate over the next 12 months. If there were no other sources of financing, reductions or discontinuation of operations of several of the Company’s programs may be required. If this should occur, the Company believes it could continue to operate over the next four quarters at a reduced level and continue with its existing grant projects. There is no assurance that the Company will be able to successfully implement its plan or will be able to generate cash flows from either operations, partnerships, or from equity financings. 8 4. Intangible Assets The following is a summary of intangible assets which consists of licenses and patents: Weighted Average Amortization period (years) Cost Accumulated Amortization Net Book Value September 30, 2007 10.0 $ 2,033,794 $ 714,452 $ 1,292,342 December 31, 2006 10.1 $ 1,739,391 $ 666,152 $ 1,073,239 Amortization expense was $27,000 and $45,000 for the quarters ended September 30, 2007 and 2006, respectively. Amortization expense was $75,300 and $135,000 for the nine months ended September 30, 2007 and September 30, 2006, respectively. At September 30, 2007, based on the balance of the intangibles the annual amortization expense for each of the succeeding five years is estimated to be as follows: Amortization Amount 2007 $ 105,000 2008 105,000 2009 105,000 2010 105,000 2011 105,000 License fees and royalty payments are expensed annually. 5. Grants Receivable Inthe third quarter of 2007, the Company recorded grant revenues from the three U.S. Government Grants in the amount of $429,455. For the nine months ended September 30, 2007 the Company recorded $943,737 in grant revenues. Outstanding receivables at quarter end were $173,634. This receivable has since been collected. 6. Shareholders’ Equity During the nine month period ended September 30, 2007, the Company issued 815,357 shares of common stock as payment to vendors for consulting services. An expense of $327,000 was recorded which approximated the shares’ fair market value on the date of issuance. These shares of common stock were included in the Company’s Form SB-2 Registration Statement filed with the SEC on March 9, 2007. Also, 6,208,287 warrants were exercised to purchase shares of common stock which provided proceeds of $1,530,763, 260,000stock options were exercised to purchase shares of common stock which provided proceeds of $117,000, and 116,055 common stock shares were issued to employees as payment for payroll in lieu of cash in the amount of $36,250. On February9, 2007, the Company completed the sale of 11,680,850 shares of DOR common stock to institutional investors and certain of our officers and directors for a gross purchase price of $5,490,000 (less $259,950 in placement agent fees). The common shares purchased were priced at $0.47 per share which represented a 6% discount to the then current market price. The placement agents received warrants to purchase 560,106 shares of common stock at an exercise price of $0.59 per share. The warrants are exercisable for a period of five years commencing on February9, 2007. The Companyfiled a registration statement with the Securities and Exchange Commission which was declared effective on April 18, 2007. The securities purchase agreement of the April 2006 private investment placement (“PIPE”) stipulated that if subsequent shares were sold at a lower price per share, the investors in that transaction were entitled to receive additional shares to compensate for the difference in price. The purchase in January 2007 by Sigma-Tau of $1,000,000 of DOR’s common stock at $0.246 per share created a dilutive event which triggered the issuance of additional shares. Therefore, on February 16, 2007, 995,947 shares of common stock were issued to the remaining April 2006 PIPE investors at the same price as those issued to Sigma-Tau. This transaction resulted in a charge of $308,743 to account for the difference between the original price of $0.2771 and the $0.246. OnFebruary 21, 2007, Sigma-Tau relinquished its exclusive rights granted to it on January 3, 2007, under aletter of intent with regard to acquisition discussions. However at that time, all other terms of the letter of intent remained in effect. In consideration for entering into an exclusive letter of intent, Sigma-Tau agreed to purchase $1,000,000 of the Company’s common stock at the then market price of $0.246 per share, representing 4,065,041 shares of common stock, and paid an additional $2,000,000 in cash. The $2,000,000 payment was to be considered an advance payment to be deducted from future payments due to the Company by Sigma-Tau pursuant to any future orBec® commercialization arrangement reached between the two parties. Because no agreement was reached by March 1, 2007, the Company was obligated to return the $2 million to Sigma-Tau by May 31, 2007 (as amended by mutual consent in a letter dated May 3, 2007 and filed on Form 8-K). The Company returned the $2 million on June 1, 2007 and thus satisfied the obligation. 9 7. Contingencies The October 28, 2005, letter of intent with Gastrotech Pharma A/S (“Gastrotech”), as amended on December 29, 2005, expired in accordance with its terms on January 15, 2005 without being extended or renewed. Additionally, on January 15, 2006 the Company notified Gastrotech Pharma that it would not be renewing the letter of intent. The breakup fee of $1,000,000 is only payable if a party breaches the terms of the letter of intent or terminates the letter of intent. In accordance with SFAS No. 5, the Company disclosed a potential liability in that Gastrotech advised the Company that if it were not willing to comply with the terms of the letter of intent, DOR would be in material breach of its obligations and would be obligated to pay Gastrotech the break up fee of $1,000,000. However, pursuant to SFAS No. 5, paragraph 33b, the Company has not recorded a loss provision because it does not believe there will be any monetary damages since there is no pending litigation, the Company cannot reasonably determine the amount of loss, and does not believe it has any liability to Gastrotech for allowing the letter of intent to expire. In addition, the Company has not recorded an accrual for the potential loss, because it does not believe, as described in item 8(a) and 8(b) of SFAS No. 5, that any loss has been confirmed, nor has any outcome or judgment occurred. Moreover, the Company does not feel that it is probable that a liability has been incurred. Perhaps more importantly, Gastrotech has not brought any legal action against the Company. As of the date of this report, no claim or complaint has been filed by Gastrotech as to the obligation to pay a break-up fee of $1,000,000. 8. Business Segments The Company had two active segments for the nine months ended September 30, 2007 and 2006:BioDefense and BioTherapeutics. For the three months ended September30, 2007 2006 Revenues BioDefense $ 429,445 $ 71,881 BioTherapeutics - 46,101 Total $ 429,445 $ 117,982 Income (Loss) from Operations BioDefense $ 25,676 $ (99,395 ) BioTherapeutics (581,363 ) (624,952 ) Corporate (701,416 ) (649,179 ) Total $ (1,257,103 ) $ (1,373,526 ) Amortization and Depreciation Expense BioDefense $ 31,062 $ 38,001 BioTherapeutics 3,462 9,001 Corporate 1,525 2,002 Total $ 36,049 $ 49,004 Identifiable Assets BioDefense $ 984,287 $ 1,140,106 BioTherapeutics 511,690 377,812 Corporate 2,693,135 689,838 Total $ 4,189,111 $ 2,207,756 10 For the nine months ended September30, 2007 2006 Revenues BioDefense $ 943,737 $ 1,506,092 BioTherapeutics - 138,301 Total $ 943,737 $ 1,644,393 Income (Loss) from Operations BioDefense $ (51,010 ) $(1,907,899 ) BioTherapeutics (2,276,555 ) (3,468,298 ) Corporate (2,782,325 ) (1,080,495 ) Total $ (5,109,890 ) $ (6,456,692 ) Amortization and Depreciation Expense BioDefense $ 68,293 $ 112,477 BioTherapeutics 11,593 29,478 Corporate 4,587 6,955 Total $ 84,473 $ 148,910 11 ITEM 2 - MANAGEMENT’S
